DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A1, figures 1-6, and Species B1, figures 10A-10B, which read on claims 1-21 in the reply filed on November 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8, 2020 was considered by the examiner.



Drawing Objections
The drawings are objected to because:
In figures 10A-D, Applicant needs to label the first conductor and second conductor of 240a and 240b. See specification objection below.
The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claims 8, and 18 must be shown or the feature(s) canceled from the claim(s).  There is no figure which is directed to claims 8, and 18. No new matter should be entered.
The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claims 9, and 19 must be shown or the feature(s) canceled from the claim(s).  There is no figure which is directed to claims 9, and 19. No new matter should be entered.
The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claims 10, and 20 must be shown or the feature(s) canceled from the claim(s).  There is no figure which is directed to claims 10 and 20. No new matter should be entered.
The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 11, and 21 must be shown or the feature(s) canceled from the claim(s).  There is no figure which is directed to claims 11, and 21. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In ¶ 0180, Applicant states “a first conductor of the conductor 240a is provided in contact with the side surface of the insulator 241a, and a second conductor of the conductor 240a is provided inside the first conductor.” Applicant needs to label these element numbers.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, 
The term "micro light-emitting diode" in claim 5 is a relative term which renders the claim indefinite.  The term  micro light-emitting diode " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Also, there is no structural difference between the “micro light-emitting diode” of claim 5, and the first and second light-emitting diode. 
Regarding claim 15,
 Claim 15 is rejected for the same reasons as claim 5 above. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, and 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5,
Claim 5 claims a “micro light-emitting diode”. There is no structural difference between the micro light-emitting diode and the first and second light-emitting diode of claim 1. Therefore, it appears that Applicant is simply renaming the first and second light-emitting diode of claim 1 to now be called micro light-emitting diode. Because of this claim 5 fails to further limit the subject matter of claim 1 from which it depends on.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 15,
 Claim 15 is rejected for the same reasons as claim 5 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 10-12, 14-16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0214376 A1) (“Kim”), in view of Okamoto et al. (US 2016/0260822 A1) (“Okamoto”).
Regarding claim 1, Kim teaches at least in figure 1:
a first insulating layer (A= PSV1, and/or PSV2); 
a second insulating layer (ILD); 
a first transistor (B=right TFT); 
a second transistor (C= left TFT); 
a first light-emitting diode (D= right LED); 
a second light-emitting diode (E=left LED); and 
a color conversion layer (CCL1), 
wherein the first transistor (B) is electrically connected to the first light-emitting diode (D), 
wherein the second transistor (C) is electrically connected to the second light-emitting diode (E), 
wherein the first insulating layer (A) is over the first transistor (B) and the second transistor (C), 

wherein the color conversion layer (CCL1) is over the second light-emitting diode (E), 
wherein the color conversion layer (CCL1) is configured to convert light emitted from the second light-emitting diode (E) into a light having a longer wavelength (¶ 0074, where CCL1 can convert the light to red light), 
wherein the first transistor (B) and the second transistor (C) each comprise a metal oxide layer (SCL; ¶ 0045) and a gate electrode (GE), 
wherein the metal oxide layer (SCL) comprises a channel formation region (¶ 0045), and 

Kim does not explicity teach:
wherein a top surface of the gate electrode (GE) is level or substantially level with a top surface of the second insulating layer (ILD).
However, Kim teaches:
The ILD can be formed of a plurality of layers. ¶ 0049.

Okamoto teaches at least in at least figures 1A-C:
 wherein a top surface of the gate electrode (404) is level or substantially level with a top surface of the second insulating layer (410).
It would have been obvious to one of ordinary skill in the art to form the top surface of the second insulating layer (410) be substantially level with the top surface of the gate electrode (404) as this would make the device smaller (thinner). Further, it would reduce the distance between the source/drain electrode and the source/drain plugs. This in turn would make forming 
Regarding claim 2, Kim teaches at least in figure 1:
Using a generic TFT device. A generic TFT device comprises an oxide semiconductor layer (source, drain, and channel), a gate stack (gate insulating layer, and gate electrode), a source electrode (with or without the source via (plug), and a drain electrode (with or without the drain via (plug). Kim does not teach the specifics of the claimed TFT.
Therefore, Kim does not teach:
wherein the first transistor further comprises a gate insulating layer,
a first conductive layer, and 
a second conductive layer, 
wherein the metal oxide layer comprises a first region overlapping with the first conductive layer, 
a second region overlapping with the second conductive layer, and 
a third region between the first region and the second region, 
wherein the first conductive layer and the second conductive layer are apart from each other over the metal oxide layer, 
wherein the second insulating layer is over the first conductive layer and the second conductive layer, 
wherein the second insulating layer comprises an opening overlapping with the third region, 

wherein the gate electrode is inside the opening and overlaps with the side surface of the second insulating layer and the top surface of the third region with the gate insulating layer therebetween.

Okamoto teaches at least in figures 1A-1C:
wherein the first transistor (replace the transistor of Kim with the transistor of Okamoto) further comprises (detailed below)
a gate insulating layer (412),
a first conductive layer (416a1), and 
a second conductive layer (416a2), 
wherein the metal oxide layer (406b) comprises a first region overlapping with the first conductive layer (area of 406b under 416a1), 
a second region overlapping with the second conductive layer (area of 406b under 416a2), and 
a third region between the first region and the second region (area of 406b under 404), 
wherein the first conductive layer (416a1) and the second conductive layer (416a2) are apart from each other over the metal oxide layer (406b), 
wherein the second insulating layer (410) is over the first conductive layer (416a1) and the second conductive layer (416a2), 
wherein the second insulating layer (410) comprises an opening overlapping with the third region (the opening is the space for the gate stack), 

wherein the gate electrode (404) is inside the opening (404 is part of the gate stack) and overlaps with the side surface of the second insulating layer (410) and the top surface of the third region with the gate insulating layer (412) therebetween (404 so overlaps).
It would have been obvious to one of ordinary skill in the art to replace the transistor(s) of Kim with the transistors of Okamoto because Okamoto teaches that their transistors have low parasitic capacitance, and has high frequency characteristics, Abstract, and favorable electric characteristics, stable electric characteristics, low off-state current, operates at high-speed, etc. ¶ 0010. 
Regarding claims 4, and 14, Kim teaches at least in figure 1:
further comprising a third insulating layer, 
wherein the third insulating layer (IN) is between the second light-emitting diode (E) and the color conversion layer (CCL1), and 
wherein the color conversion layer (CCL1) is in contact with the third insulating layer (IN).
Regarding claims 5, and 15, Kim teaches at least in figure 1:
wherein each of the first light-emitting diode (D) and the second light-emitting diode (E) is a micro light-emitting diode (the term micro light-emitting diode does not denote any different structural feature. Therefore, D and E can be considered micro light-emitting diodes) (¶ 0007, where the LED’s are ultra-small, e.g. micro).
Regarding claims 6, and 16, Kim teaches at least in figure 1:

Regarding claims 10-11, and 20-21, 
Examiner is taking official notice that the display device of Kim will have a connector, to connect to a source such as a computer or cable tv (coax). Examiner is also taking official notice that the display device will have an operating button, to turn the screen on, and a housing (in a standard monitor it is the plastic body that holds and frames the display).
Regarding claim 12, Kim teaches at least in figure 1:
a first insulating layer (A= PSV1, and/or PSV2); 
a second insulating layer (ILD); 
a first conductive layer (F= AE and/or DE on the right);
a second conductive layer (G= AE and/or DE on the left);
a first transistor (B=right TFT); 
a second transistor (C= left TFT); 
a first light-emitting diode (D= right LED); 
a second light-emitting diode (E=left LED); and 
a color conversion layer (CCL1), 
wherein the first transistor (B) is electrically connected to the first light-emitting diode (D) through the first conductive layer (F), 
wherein the second transistor (C) is electrically connected to the second light-emitting diode (E) through the second conductive layer (G),
wherein the first insulating layer (A) is over the first transistor (B) and the second transistor (C), 

wherein the first light-emitting diode (D) comprises a first electrode (CTE1) in contact with the first conductive layer (F);
wherein the second light-emitting diode (E) comprises a first electrode (CTE1) in contact with the first conductive layer (G);
wherein the color conversion layer (CCL1) is over the second light-emitting diode (E), 
wherein the color conversion layer (CCL1) is configured to convert light emitted from the second light-emitting diode (E) into a light having a longer wavelength (¶ 0074, where CCL1 can convert the light to red light), 
wherein the first transistor (B) and the second transistor (C) each comprise a metal oxide layer (SCL; ¶ 0045) and a gate electrode (GE), 
wherein the metal oxide layer (SCL) comprises a channel formation region (¶ 0045), and 

Kim does not explicity teach:
wherein a top surface of the gate electrode (GE) is level or substantially level with a top surface of the second insulating layer (ILD).
However, Kim teaches:
The ILD can be formed of a plurality of layers. ¶ 0049.

Okamoto teaches at least in at least figures 1A-C:
 wherein a top surface of the gate electrode (404) is level or substantially level with a top surface of the second insulating layer (410).
It would have been obvious to one of ordinary skill in the art to form the top surface of the second insulating layer (410) be substantially level with the top surface of the gate electrode 

The combination of Kim and Okamoto teach:
wherein a top surface of the first electrode (Kim top of CTE1) and a top surface of the second electrode (Kim top of CTE1) are level or substantially level with a top surface of the second insulating layer (Okamoto 410) (they are level because they are both flat and parallel). 


Claims 3, 9, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Okamoto, in view of Sekiguichi et al. (US 2019/0194537 A1) (“Sekiguichi”).
Regarding claim 3, and 13, Kim does not teach:
wherein the color conversion layer (CCL1) is in contact with the second light-emitting diode (E).

Kim teaches:
The color coversion layer (CCL1) is spaced apart from the second light-emitting diode (E).

Sekiguichi teaches at least in figures 4A-4E:
That the color conversion layer 6 can either be directly on the LED 4 (figures 4C, and 4E), or can be separated from the LED by means of sealing layer 8 (figure 4D). 
Therefore, Sekiguichi teaches that one can have the color conversion layer 6 in contact with the LED 4 is an obvious variant of having the color conversion layer of Kim (CCL1) separated by a sealing layer (Kim IN).
Regarding claim 9, and 19, Sekiguichi teaches at least in figures 4A-4E:
further comprising a coloring layer (6b), 
wherein the coloring layer (6b) is over the color conversion layer (6a), and 
wherein the light emitted from the second light-emitting diode (4; Kim C) is extracted to the outside of the display device through the color conversion layer (6a) and the coloring layer .




Claims 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Okamoto, in light of evidentiary reference Kundu et al., "Modeling Manufacturing Process Variation for Design and Test" Conference: Design, Automation and Test in Europe, DATE 2011, Grenoble, France, March 14-18, 2011, DOI 10.1109/DATE.2011.5763192 (“Kundo”).
Regarding claims 7, and 17, 
wherein the first transistor and the second transistor are different from each other in one or both of a channel length and a channel width (it is inherent that both transistor will be different from each channel length and/or channel width. This is because however good semiconductor fabrication is there will always be some process variation. For example, photolithography is critical to forming semiconductor transistors. However, the photolithography process inherently has some variation in it. See Kundo, where a plurality of standard process variations can affect the desired lengths and widths during photolithography. 

Claims 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Okamoto, in view of Asami et al. (US 2016/0218219 A1) (“Asami”).
Regarding claims 8, and 18, Kim does not teach:
further comprising a driver circuit and a fourth insulating layer, 
wherein the driver circuit comprises a circuit transistor, 
wherein the circuit transistor comprises a channel formation region in a semiconductor substrate, and 
wherein the semiconductor substrate overlaps with the first transistor, 
the second transistor, the first light-emitting diode, and the second light-emitting diode with the fourth insulating layer therebetween.

Asami teaches at least in figures 32A-B:
further comprising a driver circuit (351) and a fourth insulating layer (, 
wherein the driver circuit (351) comprises a circuit transistor (351), 
wherein the circuit transistor (351) comprises a channel formation region in a semiconductor substrate (351 has a channel in 300), and 
wherein the semiconductor substrate (300) overlaps with the first transistor, 
the second transistor (two transistors shown in figure 32B), 
the first light-emitting diode, and the second light-emitting diode with the fourth insulating layer therebetween (while figure 32B shows a photosensor, based upon the teachings of Asami this photosensor could be replaced with an LED. This is because the teachings of Asami are directed to not just photosensors, but also to LEDs. ¶ 0001. Thus, 365 could be replaced by the LEDs of Kim).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822